DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/05/2021. As directed by the amendment: Claims 1, 11-12, and 19 have been amended, no claims have been cancelled, and no claims have been added. Thus, claims 1-20 are presently pending in the application.

Response to Arguments
Applicant’s amendments with respect to claims 1 and 19 have been fully considered and overcome the previous 35 USC 103 rejection.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed catheter device and a side port attached to a control ring that slides in unison with the control ring.
The closest prior arts of record are Iancea (US 6190360) and Grainor (US 2015/0119853).
Regarding Claim 1, Iancea discloses a method of using a concentric two-tube catheter device (Fig.5) including an inner tubular member (catheter/rail (194); Fig.5)) and an outer tubular member (sheath (192); Fig.5), the method comprising: slidably disposing one of the inner tubular member and the outer tubular member relative to the other one of the inner tubular member and the outer tubular member by slidably disposing a control ring (control member (114))  upon a handle body (handle member (112); Fig.3A) of the catheter device to expose a distal end of the inner tubular member from a distal end of the outer tubular member (the sheath (192) slides over/retracts over the catheter/rail (194); the control member (114) may be used to retract the sheath and expose the treatment element; column 8, lines 59-60) (the treatment element (196) is located at the distal end of the catheter/rail (194); Fig.5) (A catheter or other rail 194 may be provided having a distal end with a treatment element 196 thereon, such as an angioplasty balloon, a stent or other prosthesis, and/or an array of electrodes; column 8, lines 31-34), the distal end of the outer tubular member providing a first shape (the sheath (192) has a first shape at the distal end (the end closer to the patient) as seen in Fig.5), wherein the side port (flush port (180)) in fluid communication with an annular space between the outer tubular member and the inner tubular member (the flush port 180 may communicate through a flush lumen 182 with the lumen 122, thereby facilitating the introduction of fluid to flush the lumen 122; column 6 (lines 66-67) and column 7 (line1); the lumen (122) is a lumen between the sheath (192) and the catheter (194); Fig.5).
Iancea does not appear to disclose the distal end of the inner tubular member providing a second shape upon exposure thereof wherein the first shape and the second shape are different, and a side port directly attached to the control ring and configured to slide in unison with the control ring relative to the handle body.
Grainor teaches it was known in the art to have hook shaped catheter component (1; fig.3) and a pigtail shaped catheter (3) (the first and second shapes are different).

Regarding Claim 19, Grainor 1 discloses a method of treating a heart of a patient using a concentric two-tube catheter device including an inner tubular member (pigtail shaped catheter (3); Fig.3) and an outer tubular member (hook shaped catheter component (1)), the method comprising: advancing the catheter device through an artery to the heart of the patient (Fig.1); extending a guide wire (2) through a distal end of the inner tubular member across an aortic valve of the heart of the patient (Fig.2); advancing the catheter device into a ventricle of the heart of the heart of the patient (the pigtail shaped catheter (3) is advanced into the ventricle of the heart as seen in Fig.3); the distal end of the outer tubular member providing a first shape (catheter (1) has a hook shaped distal end; Fig.1), the distal end of the inner tubular member providing a second shape upon exposure thereof (catheter (3) has a pigtail shaped distal end; Fig.3), wherein the first shape and the second shape are different (the distal ends of catheter (3) and catheter (1) are different; Fig.1 and 3).
Grainor 1 does not disclose retracting the outer tubular member relative to the inner tubular member to expose the distal end of the inner tubular member from a distal end of the outer tubular member via a control ring upon a handle body, and a side port in fluid communication with an annular space between the outer tubular member and the inner tubular 
Grainor 2 teaches it was known in the art to have an outer catheter (5; Fig.6) that retract to expose the inner catheter (4) as seen in Fig.6b.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Grainor 1 to incorporate the teachings of Grainor 2 to provide a retractable outer catheter in order have a better control of the catheters ro expose the distal end of the inner catheter.
Iancea teaches it was known in the art to have a control member (114) sidable upon a handle member (112) (the control member (114) may be used to retract the sheath and expose the treatment element; column 8, lines 59-60) and a flush port (180) in fluid communication of an annular space between the sheath (192) and catheter/rail (194) (the flush port 180 may communicate through a flush lumen 182 with the lumen 122, thereby facilitating the introduction of fluid to flush the lumen 122; column 6 (lines 66-67) and column 7 (line1); the lumen (122) is a lumen between the sheath (192) and the catheter (194); Fig.5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Grainor 1 to incorporate the teachings of Iancea to have a control ring, a handle body, and a side port in order to control and deliver fluid to the delivery site.
Therefore, the features in claims 1 and 19 are considered allowable. Claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783